Exhibit 10.3

Zep Inc.

Long-Term Incentive Plan

Performance Stock Award Agreement

THIS AGREEMENT, made and entered into as of [GRANT DATE] by and between Zep
Inc., a Delaware Corporation, (the “Company”) and [NAME] (“Grantee”).

W • I • T • N • E • S • S • E • T • H      T • H • A • T:

WHEREAS, the Company maintains the Zep Inc. Long-Term Incentive Plan (the
“Plan”), and Grantee has been selected by the Committee to receive a Performance
Stock Award under the Plan;

WHEREAS, the Company and Grantee have determined that Grantee shall enter into
certain non-competition, non-solicitation, non-recruitment and non-disclosure
covenants, attached hereto as Exhibits A, B, C and D, respectively, in
consideration for receipt of the Performance Stock Award pursuant hereto,
receipt of any such awards that Grantee may receive in the future, continued
employment, and other good and valuable consideration, and;

NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:

 

  1. Award of Performance Stock

1.1 The Company hereby grants to Grantee an award of [# OF SHARES] Shares of
performance stock (“Performance Stock”), subject to, and in accordance with, the
restrictions, terms, and conditions set forth in this Agreement. The grant date
of this award of Performance Stock is [GRANT DATE] (the “Grant Date”).

1.2 This Agreement (including any appendices or exhibits) shall be construed in
accordance with, and subject to, the provisions of the Plan (the provisions of
which are incorporated herein by reference) and, except as otherwise expressly
set forth herein, the capitalized terms used in this Agreement shall have the
same definitions as set forth in the Plan.

1.3 This award of Performance Stock is conditioned upon Grantee’s acceptance of
the terms of this Agreement, as evidenced by Grantee’s execution of this
Agreement or by Grantee’s electronic acceptance of the Agreement in a manner and
during the time period allowed by the Company. If the terms of this Agreement
are not timely accepted by execution or by such electronic means, the award of
Performance Stock may be cancelled by the Committee.

 

  2. Restrictions

2.1 Subject to Sections 2.3, 2.5, and 2.6 below, if the Grantee remains
continuously employed by the Company, the Performance Stock shall vest on the
date on which both (a) the stock price targets, set forth in the table below
(each a “Stock Appreciation Target”),

 

– 1 –



--------------------------------------------------------------------------------

have been achieved, and (b) the target date (“Target Date”) associated with the
specified Stock Appreciation Target in the table below, have been reached. If,
upon the final Target Date, some or all of the Stock Appreciation Targets have
not been achieved, the then unvested Performance Stock will become fully vested
at such time if the Company’s stock price over the four year period following
the Grant Date is at or above the return for the Russell 2000 Index over the
same four year period. If, upon the final Target Date, the Company’s stock price
over the four year period following the Grant Date is not at or above the return
for the Russell 2000 Index over the same four year period, any unvested shares
of Performance Stock shall immediately be forfeited, and the Grantee shall have
no further right or interest in or to such forfeited Performance Shares. The
vesting requirements of this Section 2.1 shall be subject to confirmation and
certification by the Committee in accordance with procedures established by the
Committee.

Achievement of a particular Stock Appreciation Target shall be deemed to occur
when the average closing price of the Company’s common stock on the New York
Stock Exchange for twenty (20) consecutive trading days, on a rolling basis, is
equal to or exceeds the particular Stock Appreciation Target. In the event that
the Company’s stock ceases to be traded on the New York Stock Exchange, then the
Company’s stock price for purposes of the Agreement shall be such stock’s Fair
Market Value as defined in the Plan.

If a Stock Appreciation Target is achieved prior to its corresponding Target
Date, then that Stock Appreciation Target will be considered to have been met
upon the attainment of the Target Date, regardless of changes in the price of
Shares that may occur thereafter.

The vesting of the award of Performance Stock, which is based upon the
achievement of the Stock Appreciation Targets and continuous service through the
corresponding Target Dates, shall be as follows:

 

    Shares Vesting    

 

Stock Appreciation Targets

 

          Target Date          

25% of Award

  $17.21   September 1, 2010

25% of Award

  $18.03   September 1, 2011

25% of Award

  $18.85   September 1, 2012

25% of Award

  $19.67   September 1, 2013

For purposes of this Agreement, employment with a Subsidiary of the Company or
service as a member of the Board of Directors of the Company shall be considered
employment with the Company.

2.2 Except as otherwise provided below, on the date (the “Vesting Date”) the
Shares of the Performance Stock become vested during the Grantee’s employment
(the “Vested Shares”) pursuant to Section 2.1 above, the Grantee shall own the
Vested Shares free and clear of all restrictions imposed by this Agreement
(except those imposed by Section 3.4 below), and the Company shall transfer the
Vested Shares to an unrestricted account in the name of the Grantee as soon as
reasonably practical after each Vesting Date.

2.3 In the event, prior to the Vesting Date, (i) Grantee dies while actively
employed by the Company, or (ii) Grantee has his employment terminated by reason
of

 

– 2 –



--------------------------------------------------------------------------------

Disability, any Performance Stock shall become fully vested and nonforfeitable
as of the date of Grantee’s death or Disability. The Company shall transfer the
Shares of Performance Stock, free and clear of any restrictions imposed by this
Agreement (except for Section 3.4) to Grantee (or, in the event of death, his
surviving spouse or, if none, to his estate) as soon as practical after his date
of death or termination for Disability.

2.4 In exchange for receipt of consideration in the form of the Performance
Stock award pursuant to this Agreement, the prospect of receiving such awards in
the future, continued employment, and other good and valuable consideration,
Grantee agrees that, upon his termination of employment with the Company, for
the period set forth in the Exhibits attached hereto (the “Restricted or
Confidentiality Period”), Grantee shall comply with the non-competition,
non-solicitation, non-recruitment, and non-disclosure restrictions attached
hereto as Exhibits A, B, C and D, respectively (the “Restrictive Covenants”).
The parties hereto recognize that Grantee may experience periodic material
changes in his job title and/or to the principal duties, responsibilities or
services that he is called upon to perform on the behalf of the Company. If
Grantee experiences such a material job change, the parties shall, as soon as is
practicable, enter into a signed, written addendum to Exhibit A hereto
reflecting such material change. Moreover, in the event of any material change
in corporate organization on the part of the Direct Competitors set forth in
Exhibit A hereto, the parties agree to amend Exhibit A, as necessary, at the
Company’s request, in order to reflect such change. Upon execution, any such
written modification to Exhibit A shall represent an enforceable amendment to
this Agreement and shall augment and supplant the definitions of the terms
Executive Services or Direct Competitor set forth in Exhibit A hereto, as
applicable.

2.5 Except for death or Disability as provided in Section 2.3, or except as
otherwise provided in a severance agreement, employment agreement or similar
agreement with Grantee, if Grantee terminates his employment or if the Company
terminates Grantee prior to the Vesting Date, for any reason, the Performance
Stock shall cease to vest further, and all Shares of Performance Stock which had
not vested prior to such termination shall be immediately forfeited, and Grantee
shall have no further right or interest in or to such unvested Performance
Stock.

2.6 Notwithstanding the other provisions of this Agreement, in the event of a
Change in Control prior to the Vesting Date, all unvested Shares of Performance
Stock (whether or not the corresponding Stock Appreciation Targets have been
attained or the Target Date has occurred) shall become fully vested and
nonforfeitable as of the date of the Change in Control. The Company shall
transfer the Shares of Performance Stock that become vested pursuant to this
Section 2.6 to an unrestricted account in the name of Grantee as soon as
practical after the date of the Change in Control.

2.7 The Performance Stock may not be sold, assigned, transferred, pledged, or
otherwise encumbered prior to the Vesting Date for such shares of Performance
Stock.

 

  3. Stock; Dividends; Voting

3.1 The Performance Stock shall be registered in the name of Grantee only after
the achievement of the Stock Appreciation Target (the “Vesting Start Date”) for
such

 

– 3 –



--------------------------------------------------------------------------------

Shares of Performance Stock. The Company may issue stock certificates or
evidence Grantee’s interest by using a restricted book entry account with the
Company’s transfer agent. Physical possession or custody of any stock
certificates that are issued shall be retained by the Company until such time as
the Shares are vested in accordance with Section 2. The Company reserves the
right to place a legend on such stock certificate(s) restricting the
transferability of such certificates and referring to the terms and conditions
(including forfeiture) of this Agreement and the Plan.

3.2 After the Vesting Start Date has occurred with respect to certain
Performance Stock, Grantee shall be entitled to receive dividends or similar
distributions declared on such Performance Stock and Grantee shall be entitled
to vote such Performance Stock, provided that these rights shall cease in the
event such Performance Stock is forfeited.

3.3 In the event of a Change in Capitalization, the number and class of Shares
or other securities that Grantee shall be entitled to, and shall hold, pursuant
to this Agreement shall be appropriately adjusted or changed by the Committee to
reflect the Change in Capitalization in accordance with Section 4(d) of the
Plan, provided that any such additional Shares or additional or different shares
or securities shall remain subject to the restrictions in this Agreement.

3.4 Grantee represents and warrants that he is acquiring the Performance Stock
for investment purposes only, and not with a view to distribution thereof.
Grantee is aware that the Performance Stock may not be registered under the
federal or any state securities laws and that in that event, in addition to the
other restrictions on the Shares, they will not be able to be transferred unless
an exemption from registration is available or the Shares are registered. By
making this award of Performance Stock, the Company is not undertaking any
obligation to register the Performance Stock under any federal or state
securities laws.

 

  4. No Right to Continued Employment or Additional Grants

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon Grantee any right with respect to continuance of employment by the
Company or a subsidiary, nor shall this Agreement or the Plan interfere in any
way with the right of the Company or a Subsidiary to terminate Grantee’s
employment at any time. The Plan may be terminated at any time, and even if the
Plan is not terminated, Grantee shall not be entitled to any additional awards
under the Plan.

 

  5. Taxes and Withholding

Grantee shall be responsible for all federal, state, and local income taxes
payable with respect to this award of Performance Stock and dividends paid on
unvested Performance Stock that has reached a Vesting Start Date. Grantee shall
have the right to make such elections under the Internal Revenue Code of 1986,
as amended, as are available in connection with this award of Performance Stock.
The Company and Grantee agree to report the value of the Performance Stock in a
consistent manner for federal income tax purposes. The Company shall have the
right to retain and withhold from any payment of Performance Stock or cash the
amount of taxes required by any government to be withheld or otherwise deducted
and paid with respect

 

– 4 –



--------------------------------------------------------------------------------

to such payment. In furtherance thereof and, at its discretion, the Company may
require Grantee to reimburse the Company for any such taxes required to be
withheld and may withhold any distribution in whole or in part until the Company
is so reimbursed. In lieu thereof, the Company shall have the right to withhold
from any other cash amounts due to Grantee an amount equal to such taxes
required to be withheld or withhold and cancel (in whole or in part) a number of
shares of Performance Stock having a market value not less than the amount of
such taxes.

 

  6. Grantee Bound by the Plan

Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus for
the Plan, and agrees to be bound by all the terms and provisions thereof.

 

  7. Modification of Agreement

This Agreement may be modified, amended, suspended, or terminated, and any terms
or conditions may be waived, but only by mutual agreement of the parties in
writing.

 

  8. Severability

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

  9. Governing Law

The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the state of Delaware without giving effect to
the conflicts of laws principles thereof.

 

  10. Successors in Interest

This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise. This Agreement shall inure to the
benefit of Grantee’s legal representatives. All obligations imposed upon Grantee
and all rights granted to the Company under this Agreement shall be final,
binding, and conclusive upon Grantee’s heirs, executors, administrators, and
successors.

 

  11. Resolution of Disputes

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction, or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding, and conclusive on Grantee and the Company for all purposes.

 

– 5 –



--------------------------------------------------------------------------------

  12. Pronouns; Including

Wherever appropriate in this Agreement, personal pronouns shall be deemed to
include the other genders and the singular to include the plural. Wherever used
in this Agreement, the term “including” means “including, without limitation.”

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Attest:     Zep Inc.

 

    By:  

 

C. Francis Whitaker, III       John K. Morgan Vice President, General Counsel  
    Chairman, President and and Secretary       Chief Executive Officer    
Grantee:    

 

    [NAME]

 

– 6 –



--------------------------------------------------------------------------------

EXHIBIT A

TO ZEP INC.

LONG-TERM INCENTIVE PLAN

PERFORMANCE STOCK AWARD AGREEMENT

NON-COMPETITION COVENANT

 

1. DEFINITIONS

Capitalized terms contained herein shall have the same meaning as those defined
terms set forth in the Performance Stock Award Agreement. In addition, the
following terms used in this Exhibit “A” shall have the following meanings:

(A) “Direct Competitor” means the following entities: [INSERT LIST OF
COMPETITORS], as well as any of their respective affiliates, subsidiaries and/or
parent companies that are either located or transact business within the
Territory and are engaged in the Company Business (as that term is defined in
subsection D herein), but only to the extent each, and only with respect to
business operation(s), which engage(s) in the manufacturing and/or sale of one
or more of the classes of products that constitute the Company Business;

(B) “Executive Services” means those principal duties and responsibilities that
Grantee performs on behalf of the Company during his employment. As [GRANTEE
TITLE], Grantee: [INSERT DESCRIPTION OF EXECUTIVE SERVICES]

(C) “Restricted Period” means a period of twelve (12) months following the
Grantee’s Date of Termination; and

(D) “Company Business” means the manufacture and/or sale of one or more of the
following classes of products: specialty chemical products, cleaners,
degreasers, absorbents, sanitizers, deodorizers, polishes, floor finishes,
sealants, lubricants, disinfectants, janitorial supplies, paint strippers, paint
removers, rust strippers, soaps and detergents, bleaches, fabric softeners,
liquid sweeping compounds, aerosol gasket forming compositions, non-slip
adhesive film for brakes, tire and rubber mat dressings, floor waxes, asphalt
and tar removers, concrete removers, vehicle drying agents, vehicle rain
repellant and glass treatment, steam cleaning compositions, chemical
preparations for unclogging pipes and septic tank cleaning, spill treatments,
anti-seize compounds, treatment products for hazardous solvents, pesticides,
pest control products and/or drain care products, preparations for killing
weeds, fungicides, herbicides, rodenticides, vermicides, insect repellants,
ground control chemicals, power operated industrial and commercial cleaning
equipment (namely, sprayers, fog sprayers, steam cleaning machines, pressure
washers, and air agitation cleaners and pumps for use in connection therewith,
steam cleaners, vacuum cleaners, carpet cleaning and shampooing machines,

 

Page 1 of 3



--------------------------------------------------------------------------------

floor cleaning and polishing machines and parts associated therewith), or
manually operated cleaning equipment and accessories (namely, brooms, dustpans,
scrubbing brushes, mops, squeegees, dispensers for floor wax, buckets, mop
wringers, sponges, scouring pads, plastic janitorial mats, wiping cloths, steel
wool, chamois skins, soap and chemical dispensers, towel and sanitary napkin
dispensers, cleaning gloves, pails and parts therefore, and waste receptacles).

 

2. ACKNOWLEDGEMENTS

As used in this Agreement, “Territory” refers to the United States of America.
Grantee agrees and acknowledges that during the period of his employment with
the Company, he has rendered and will render executive, strategic and managerial
services, to and for the Company throughout the Territory, which are special,
unusual, extraordinary, and of peculiar value to the Company. Grantee further
acknowledges that the services he performs on behalf of the Company, are at a
senior managerial level and are not limited in their territorial scope to any
particular city, state, or region, but instead have impact throughout the
Territory. Grantee further acknowledges and agrees that: (a) the Company’s
business is, at the very least, national in scope; (b) these restrictions are
reasonable and necessary to protect the Confidential Information, business
relationships, and goodwill of the Company; and (c) should Grantee engage in or
threaten to engage in activities in violation of these restrictions, it would
cause the Company irreparable harm which would not be adequately and fully
redressed by the payment of damages to the Company. In addition to other
remedies available to the Company, the Company shall accordingly be entitled to
injunctive relief in any court of competent jurisdiction for any actual or
threatened breach by Grantee of the provisions of this Exhibit A. Grantee
further acknowledges that he will not be entitled to any compensation or
benefits from the Company or any of its affiliates in the event of a final
non-appealable judgment that he materially breached his duties or obligations
under this Exhibit A.

 

3. NON-COMPETITION

Grantee agrees that while employed by the Company and for a period equal to the
Restricted Period thereafter, he will not, directly (i.e., as an officer or
employee) or indirectly (i.e., as an independent contractor, consultant,
advisor, board member, agent, shareholder, investor, joint venturer, or
partner), provide or perform any of the Executive Services on behalf of any
Direct Competitor anywhere within the Territory. Nothing in this provision shall
divest Grantee from the right to acquire as a passive investor (with no
involvement in the operations or management of the business) up to 1% of any
class of securities which is: (i) issued by any Direct Competitor, and
(ii) publicly traded on a national securities exchange or over-the-counter
market.

 

4. SEPARABILITY

Grantee acknowledges that the foregoing covenant in Section 3 of this Exhibit A
is a separate and distinct obligation of Grantee and is deemed to be separable
from the remaining covenants and provisions of the Agreement. If any of the
provisions of the foregoing covenant should ever be deemed to exceed the time,
geographic, product, or other limitations permitted by applicable law in any
jurisdiction, then such provisions shall be deemed reformed in such

 

Page 2 of 3



--------------------------------------------------------------------------------

jurisdiction to the maximum time, geographic, product, or other limitations
permitted by applicable law. If any particular provision of the foregoing
covenant is held to be invalid, the remainder of the covenant and the remaining
obligations of the Agreement shall not be affected thereby and shall remain in
full force and effect.

 

Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT B

TO ZEP INC.

LONG-TERM INCENTIVE PLAN

PERFORMANCE STOCK AWARD AGREEMENT

NON-SOLICITATION COVENANT

 

1. DEFINITIONS

The following terms used in this Exhibit B shall have the following meanings:

(A) “Person” means any individual, firm, partnership, association, corporation,
limited liability entity, trust, venture or other business organization, entity
or enterprise;

(B) “Restricted Period” means a period of twelve (12) months following the
Grantee’s termination of employment with the Company.

 

2. NON-SOLICITATION COVENANT

The Grantee agrees that, during the course of employment with the Company, and
for a period equal to the Restricted Period thereafter, the Grantee will not
directly or indirectly (i) divert or attempt to divert any person, concern or
entity which is furnished products or services by the Company from doing
business with the Company or otherwise change its relationship with the Company;
or (ii) induce or attempt to induce any customer, supplier or service provider
to cease being a customer, supplier or service provider of the Company or to
otherwise change its relationship with the Company.

 

3. SEPARABILITY

The Grantee acknowledges that the foregoing covenant, as well as each of those
covenants set forth in Exhibits A, C and D to the Agreement, is a separate and
distinct obligation of the Grantee and is deemed to be separable from the
remaining covenants. If any of the provisions of any other such covenant should
ever be held invalid, the foregoing covenant shall not be affected thereby and
shall remain in full force and effect.

 

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT C

TO ZEP INC.

LONG-TERM INCENTIVE PLAN

PERFORMANCE STOCK AWARD AGREEMENT

NON-RECRUITMENT COVENANT

 

1. DEFINITIONS

The following terms used in this Exhibit C shall have the following meanings:

(A) “Person” means any individual, firm, partnership, association, corporation,
limited liability entity, trust, venture or other business organization, entity
or enterprise;

(B) “Restricted Period” means a period of twelve (12) months following the
Grantee’s termination of employment with the Company.

 

2. NON-RECRUITMENT COVENANT

The Grantee agrees that, during the Restricted Period, the Grantee shall not,
directly or indirectly, whether on behalf of the Grantee or others, solicit,
lure or attempt to solicit or lure away from employment by the Company any
person employed by the Company. The provision of this paragraph shall only apply
to those persons employed by the Company at the time of solicitation or
attempted solicitation.

 

3. SEPARABILITY

The Grantee acknowledges that the foregoing covenant, as well as each of those
covenants set forth in Exhibits A, B and D to the Agreement, is a separate and
distinct obligation of the Grantee and is deemed to be separable from the
remaining covenants. If any of the provisions of any other such covenant should
ever be held invalid, the foregoing covenant shall not be affected thereby and
shall remain in full force and effect.

 

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT D

TO ZEP INC.

LONG-TERM INCENTIVE PLAN

PERFORMANCE STOCK AWARD AGREEMENT

NON-DISCLOSURE COVENANT

 

1. DEFINITIONS

The following terms used in this Exhibit D shall have the following meanings:

(A) “Trade Secrets” consist of Confidential Information constituting a trade
secret under Georgia Law, notwithstanding the governing law provisions set forth
in Section 9 of this Agreement;

(B) “Confidential Information” means:

(i) information relating to the Company Business (as defined in Exhibit A)
(a) which Grantee develops, helps develop in conjunction with others, creates,
or becomes aware as a consequence of or through Grantee’s employment with the
Company or any other arrangement or relationship with the Company; (b) which has
value to the Company, actual or potential, from not being generally known by
others who can obtain economic value from its disclosure or use (whether or not
such material or information is marked “confidential”). For purposes of this
Agreement, subject to the foregoing, and according to terminology commonly used
by the Company, the Company’s Confidential Information shall include, but not be
limited to, information pertaining to: (1) Business Opportunities (as defined
below); (2) data and compilations of data relating to the Company Business;
(3) compilations of information about, and communications and agreements with,
customers and potential customers of the Company; (4) computer software,
hardware, network and internet technology utilized, modified or enhanced by the
Company or by Grantee in furtherance of Grantee’s duties with the Company;
(5) compilations of data concerning Company products, services, customers, and
end users including but not limited to compilations concerning projected sales,
new project timelines, inventory reports, sales, and cost and expense reports;
(6) compilations of information about the Company’s employees and independent
contracting consultants; (7) the Company’s financial information, including,
without limitation, amounts charged to customers and amounts charged to the
Company by its vendors, suppliers, and service providers; (8) proposals
submitted to the Company’s customers, potential customers, wholesalers,
distributors, vendors, suppliers and service providers; (9) the Company’s
marketing strategies and compilations of marketing data; (10) compilations of
data or information concerning, and communications and agreements with, vendors,
suppliers and licensors to the Company and other sources of technology,
products, services or components used in the Company Business; (11) any
information concerning services requested and services performed on behalf of
customers of the Company, including planned products or services; and (12) the
Company’s research and development records and data. Confidential Information
also includes any summary, extract or analysis of such information together with
information that has been received or disclosed to the Company by any third
party as to which the Company has an obligation to treat as confidential.

 

Page 1 of 3



--------------------------------------------------------------------------------

(ii) Confidential Information shall not include:

(a) Information generally available to the public other than as a result of
improper disclosure by Grantee;

(b) Information that becomes available to Grantee from a source other than the
Company (provided Grantee has no knowledge that such information was obtained
from a source in breach of a duty to the Company);

(c) Information disclosed pursuant to law, regulations or pursuant to a
subpoena, court order or legal process; and/or

(d) Information obtained in filings with the Securities and Exchange Commission;

(C) “Person” means any individual, firm, partnership, association, corporation,
limited liability entity, trust, venture or other business organization, entity
or enterprise; and

(D) “Confidentiality Period” means a period of four (4) years following the
Grantee’s termination of employment with the Company; and

(E) “Business Opportunities” means all ideas, concepts or information received
or developed (in whatever form) by Grantee concerning any business, transaction
or potential transaction within the Company Business that constitutes or may
constitute an opportunity for the Company to earn a fee or income, which are
opportunities in which the Company has gained a legal or equitable interest or
expectancy growing out of a preexisting right or relationship with a current or
prospective customer, specifically including those relationships that were
initiated, nourished or developed at the Company’s expense. All ideas, concepts
and information concerning any Business Opportunity shall constitute
Confidential Information (as defined in paragraph (B) above).

 

2. NON-DISCLOSURE COVENANT

The Grantee will not, directly or indirectly, for himself or on behalf of any
other Person, use for the Grantee’s own benefit or disclose to any other party,
any Trade Secrets or Confidential Information of the Company. The foregoing
confidentiality obligations shall continue (A) with respect to all Trade
Secrets, at all times so long as such Trade Secrets constitute trade secrets
under applicable law, and (B) with respect to all Confidential Information, at
all times during the Confidentiality Period.

 

Page 2 of 3



--------------------------------------------------------------------------------

3. SEPARABILITY

The Grantee acknowledges that the foregoing covenant, as well as each of those
covenants set forth in Exhibits A, B and C to the Agreement, is a separate and
distinct obligation of the Grantee and is deemed to be separable from the
remaining covenants. If any of the provisions of any other such covenant should
ever be held invalid, the foregoing covenant shall not be affected thereby and
shall remain in full force and effect.

 

Page 3 of 3